Citation Nr: 1143414	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a low back fusion, to include as secondary to the service-connected post operative fracture, right tibia and fibula, with traumatic arthritis, neuropathy and incomplete foot drop, postoperative right knee with degenerative joint disease, muscle mass loss with skin grafting, and bilateral hallux valgus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968 and from October 1968 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2011.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

S.K.O., M.D., a neurosurgeon who treated the Veteran, wrote in July 2005 that the Veteran presented with signs and symptoms of lumbar radiculopathy most likely secondary to disc herniation and nerve root impingement at the L3-L4 and L4-L5 levels.  He opined that given the Veteran's history it was very likely that the back condition resulted from the 1987 motor vehicle accident and that the Veteran had continued to have problems with his back since then.  Unfortunately, Dr. O's opinion cannot be given probative value because he did not provide a rationale.  The U.S. Court of Appeals for Veterans Claims has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran had a VA examination in February 2010, and the examiner diagnosed him with intermittent strain of the lumbar spine, status post surgery in 2005 and 2009.  She opined that it is less likely than not that the Veteran's lumbar spine disorder is etiologically related to the incident of low back pain in service or to the 1987 in-service Jeep accident.  The rationale was that the only time during service that the Veteran was treated for back pain was August 1982 and that the available medical records do not show a chronicity of the back disorder.  Service connection is in effect for post operative fracture, right tibia and fibula, with traumatic arthritis, neuropathy and incomplete foot drop, postoperative right knee with degenerative joint disease, muscle mass loss with skin grafting, and bilateral hallux valgus.  

The Veteran's testimony at the July 2011 hearing indicates that he intends his current claim to include service connection for residuals of a low back fusion as secondary to these service-connected disorders.  The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Since the VA examiner's opinion did not consider service connection on a secondary basis, an addendum must be obtained before the claim can be decided on the merits.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  The law particularly required VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2011).  The record contains the Veteran's VA treatment records through November 2005 along with one outpatient note from March 2009.  Therefore, updated VA treatment notes must be obtained before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's VA treatment records from November 30, 2005 to the present.

2.  Thereafter, request an examination report addendum from the examiner who conducted the February 2010 examination.  The claims file, to include a copy of this Remand, must be made available to the examiner.  If the February 2010 examiner is not available, the RO should request review of the Veteran's claims file by another provider.  In the report addendum, a medical opinion should be provided as to:

a.  Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current residuals of a low back fusion arose secondary to the service-connected post operative fracture, right tibia and fibula, with traumatic arthritis, neuropathy, incomplete foot drop, postoperative right knee with degenerative joint disease, muscle mass loss with skin grafting, and bilateral hallux valgus; or whether such an incurrence, or causal or etiological relationship, is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  If the examiner cannot state an opinion without resorting to mere speculation, she should state why this is so.
 
b.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Readjudicate the Veteran's claim for service connection for residuals of a low back fusion, to include as secondary to the service-connected post operative fracture, right tibia and fibula, with traumatic arthritis, neuropathy and incomplete foot drop, postoperative right knee with degenerative joint disease, muscle mass loss with skin grafting, and bilateral hallux valgus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


